ICJ_091_ApplicationGenocideConvention_BIH_SCG_1993-09-13_ORD_01_NA_01_FR.txt. 351

DÉCLARATION DE M. ODA, VICE-PRÉSIDENT
[Traduction]

A mon avis, la Cour aurait dû répondre spécifiquement, dans le disposi-
tif de l'ordonnance, à la demande en indication de mesures conservatoires
que la Yougoslavie a déposée le 10 août 1993. La Cour répond à la
seconde demande de la Bosnie-Herzégovine en réaffirmant les mesures
conservatoires indiquées dans son ordonnance du 8 avril 1993 mais, dans
le dispositif de cette ordonnance, elle ne prend pas position sur la
demande de la Yougoslavie.

La Yougoslavie a demandé à la Cour d'indiquer la mesure conserva-
toire suivante:

«Le Gouvernement de la prétendue République de Bosnie-Herzé-
govine doit immédiatement, conformément à l’obligation qui est la
sienne en vertu de la convention pour la prévention et la répression
du crime de génocide du 9 décembre 1948, prendre toutes les mesures
en son pouvoir afin de prévenir la commission du crime de génocide
contre le groupe ethnique serbe. »

Ces termes reprennent presque exactement ceux de la mesure que la Cour,
s’adressant à la Yougoslavie, a indiquée à l'alinéa 1 du paragraphe 52 A de
son ordonnance du 8 avril 1993. La Yougoslavie lui a demandé mainte-
nant d'indiquer une mesure analogue à l’endroit de la Bosnie-Herzégo-
vine. La Yougoslavie a déposé sa demande sur la base des éléments de
preuve contenus dans les rapports qu’elle avait présentés à la commis-
sion d'experts créée en vertu de la résolution 780 (1992) du Conseil de sécu-
rité en date du 6 octobre 1992 et dans le « Mémorandum sur les crimes
de guerre et crimes de génocide commis en Bosnie orientale (communes
de Bratunac, Skelani et Srebrenica) contre la population serbe, pendant
la période d’avril 1992 à avril 1993» (reproduit dans le document
A/48/77 -8/25835 de ’Organisation des Nations Unies), annexé à la
demande en indication de mesures conservatoires présentée par la
Yougoslavie.
Dans son ordonnance, la Cour a relevé que:

«la mesure que sollicite la Yougoslavie serait de nature 4 protéger
des droits que confère la convention sur le génocide et qui relèvent de
ce fait de la compétence prima facie de la Cour; ... la Cour, sur la base
des éléments de preuve et d’information dont elle dispose, doit aussi
reconnaître l'existence de certains risques pour les personnes dont la
Yougoslavie demande la protection; ... cependant ... la question qui
se pose à la Cour est celle de savoir si les circonstances «exigent»
Vindication de mesures conservatoires, conformément à l’article 41
du Statut» (par. 45).

30
APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. ODA) 352

La Cour ajoute qu’elle

«n’estime pas que les circonstances, telles qu’elles se présentent
actuellement à elle, exigent une indication plus spécifique de
mesures à l’adresse de la Bosnie-Herzégovine à l’effet de lui rappeler
à la fois les obligations qui sont incontestablement les siennes en
vertu de la convention sur le génocide et la nécessité de s’abstenir de
prendre toute mesure du type envisagé au paragraphe 52 B de
l’ordonnance rendue par la Cour le 8 avril 1993 » (par. 46).

Il ne me semble pas que la Cour soit fondée, sur la base de ces considé-
rations, à ne pas donner de réponse directe à la demande yougoslave étant
donné qu’au paragraphe 52 B de l’ordonnance rendue le 8 avril 1993, qui
pourtant s’adressait aussi à la Bosnie-Herzégovine, la Cour a indiqué
seulement la nécessité pour les Parties de ne prendre aucune mesure qui
soit de nature à aggraver ou étendre le différend existant.

(Signé) Shigeru ODA.

31
